Aldis J.
The objection to the decision of the county court h, that the court have found that Warren was not liable for the one hundred dollars, charged by the plaintiff to Stockwell & Warren, but that Stockwell was chargeable alone ; and that as the amount thus charged by plaintiff to Stockwell in this suit, being one hundred dollars, should properly have been joined to the sixty-nine dollars and eighty-seven cents, sought to be recovered by the plaintiff of Stockwell alone in the other suit, and if so joined would have exceeded the jurisdiction of a justice of the peace,— that these suits should be dismissed for want of jurisdiction in the justice’s court where they were originally brought.
The plaintiff appears to have brought this suit against the firm of Stockwell & Warren in good faith, and upon reasonable grounds of belief that he could sustain this action as against Warren. He appears to have relied on Warren’s statement to him that he was liable with Stockwell for the hay and hay-cutter here sought to be recovered, and it seems that the hay at least went into their partnership. Upon the facts reported he was fully justified in bringing this suit against the defendants, and in severing this part of the account from the rest sued for in the case against Stockwell alone. The jurisdiction may well be sustained upon another ground, — that the parties have by the reference created a tribunal of their own selection for the trial of the case and thereby waived the objection which might have been made to the jurisdiction. Maxfield v. Scott, 17 Vt. 634, is directly in point to sustain this doctrine. Especially should it be so held when by the terms of the reference the defendant agrees to interpose no motion to dismiss if the suit is tried by the referee. Such appears to have been the rule here.
Judgment affirmed.